Citation Nr: 1218870	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  11-29 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to increased apportionment benefits and nonservice-connected death pension benefits for the Veteran's children.

2. Entitlement to Department of Veterans Affairs death benefits. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945.                He died in August 1978. The appellant is his former spouse.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in Milwaukee, Wisconsin.  

The appellant in her October 2011 VA Form 9 (Substantive Appeal) contends that she never received from the RO several benefits checks as VA funds for nonservice-connected death pension benefits (in the capacity of legal guardian for her daughter). This issue is separate from the claims on appeal which concern legal status and calculation of apportionment, not actual disbursement therefrom. The RO is requested to inquire into this matter and attempt to confirm that the appellant received all monies due to be mailed to her                   as guardian for a recipient of pension benefits.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDINGS OF FACT

1. The January 1978 decision to award an apportionment of the Veteran's nonservice-connected pension is a final matter not subject to current review. Also, there was no tenable legal error in the determination of the amount of a subsequent nonservice-connected pension award, or otherwise pertaining to the appellant's entitlement to receive death pension as a custodian of her children. 


2. The appellant and the Veteran were divorced in 1971, several years prior to the death of the Veteran.  


CONCLUSIONS OF LAW

1. The criteria are not met to establish increased apportionment benefits and/or nonservice-connected death pension benefits for the Veteran's children.                     38 U.S.C.A. §§ 5107, 5307 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.450, 3.452 (2011). 

2. The appellant is not recognized as a surviving spouse for VA purposes, and therefore does not have basic eligibility to receive VA death benefits. 38 U.S.C.A. §§ 101(3) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2011).

The matter of the appellant's legal status as a surviving spouse for purpose of receipt of VA benefits is determined by application of relevant law, without substantial need for thorough and comprehensive factual inquiry. Where a claim may be resolved on the governing law, and not with regard to factual background,  it has been held that the VCAA is inapplicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002). See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required        where evidence could not establish entitlement to the benefit claimed). 

The claim for an increased level of apportionment benefits falls within the above criteria. Moreover, the VCAA does not apply to claims filed under Chapter 53 of Title 38, United States Code, which pertains to payment and disbursement of benefits once duly awarded. Rather, the VCAA duties attach under a claim filed pursuant to Chapter 51 seeking benefits entitlement. See e.g., Sims v. Nicholson,        19 Vet. App. 453, 456 (2006) (holding that the VCAA does not apply to claims for restoration of competency as the applicant "is not seeking benefits under Chapter 51, but, rather, is seeking a decision regarding how his benefits will be distributed under Chapter 55"). Therefore, there existed no duty under the VCAA to provide comprehensive notice and assistance to the appellant in regard to the development of the instant claims.         

Increased Apportionment

A veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children. 38 C.F.R. § 3.452(a) (2011). VA regulations provide for two types of apportionments. A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450. More specifically, 38 C.F.R.                     § 3.450(a)(1)(ii) provides that an apportionment may be paid if the veteran is not residing with his or her spouse, or if the veteran's children are not residing with the veteran and the veteran is not reasonably discharging his or her responsibility for the spouse's or children's support. It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R.             § 3.450. See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451. That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case,         as long as it does not cause undue hardship to the other persons in interest.               In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents, and the apportionment claimants.

For pension purposes, VA regulation defines a "dependent" as a veteran's spouse or child. In general, the term child of the veteran includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of            23 years) is pursuing a course of instruction at an approved educational institution. 38 C.F.R. § 3.57.

By way of relevant history, in 1971 the appellant and the Veteran were legally divorced. In June 1977, the appellant filed a claim for apportionment of the Veteran's nonservice-connected pension benefits. At the time, the Veteran was entitled to receive through VA nonservice-connected pension awards due to a rating of total and permanent disability for pension purposes. 

In a January 1978 decision, the RO awarded a special apportionment of                       $10 monthly to the appellant as the guardian of the Veteran's dependent children effective July 1, 1977, to be adjusted to $5 monthly effective December 10, 1983. The $10 amount was noted to be equal to the amount added to the Veteran's pension based on dependents. The decisional rationale noted that the Veteran was then unemployed and had a need for funds for daily living. However, the amount of $10 monthly was not considered to cause an undue hardship upon the Veteran. It was noted that one of the children had been determined to be helpless for VA purposes, and special needs for care of the children including hospital and medical expenses were present. Accordingly, the apportionment claim was allowed. 

In August 1978, the Veteran passed away. The following month, the appellant provided to the RO a formal application for Dependency and Indemnity Compensation (DIC) or Death Pension (VA Form 21-534). 

A January 1979 letter from the RO to the appellant explained that the Veteran's award of nonservice-connected pension was terminated effective August 1, 1978, and indicated she was no longer entitled to receive the prior apportionment sum of $10 monthly. There was now entitlement to receive $75.32 per month in the capacity as guardian of the Veteran's children. 

While the precise benefit to which entitlement was established was not named above, it is clear from supplemental correspondence as well as applicable law that the new higher sum of $75.32 was an award of nonservice-connected death pension benefits to the qualifying children of the Veteran and the appellant.       Documentation reflects that effective July 1, 1985, the award of death pension         was to be adjusted to $61.00. As of that date, all of the mutual children of the Veteran and the appellant would be over age 18 and/or not in an approved course of education, and the only remaining individual defined as a "child" for VA purposes would be their daughter M.V.L. who was considered permanently incapable of         self-support before having reached age 18. 

Further documentation of record indicates that from 1985 onwards, the payee of this amount of $61.00 was listed as the appellant, as having had custody of M.V.L.               A September 1990 letter issued by the RO to the appellant confirms this, stating that VA records showed the appellant as Custodian of the Children of the Veteran was entitled to receive death pension benefits of $61.00 per month. 

In recent documentation obtained by the RO (in October 2011), there is of record a September 1996 letter confirming the appellant's receipt of death pension benefits of $61.00 monthly. There are also on file three copies of checks issued to the appellant during the mid to late-1990s each indicating a distinct payment of $61.00. The RO further indicated in an October 2011 statement that while benefits had been granted for the appellant's children dating back to October 1978 (this was erroneously referred to by the RO as a second "apportionment," not as death pension), the pay history available to the RO did not go back that far. 

In December 1999, the RO received notice from a social worker that M.V.L.        was no longer living at the same residence as the appellant and had obtained housing elsewhere. Thereafter, the RO undertook action effective March 1, 2000        to appoint a private organization as recognized payee for VA purposes of M.V.L.'s death pension benefits, and thus the complete sum of $61.00 was to be transferred from the appellant to this new payee, who would then disburse the funds directly   to M.V.L. This arrangement remained in effect until March 2011 when pension benefits were suspended because the whereabouts of M.V.L. were unknown.              The RO then received notification that in May 2011 M.V.L. had passed away.

The appellant now brings the instant claim, with her initial contention that as            ex-spouse of the Veteran and custodian of the children, the original apportionment of $10 monthly was inadequate. According to the appellant, this went on for years. Then after moving, she located a document from VA from May 1995 awarding her a pension of $61 per month. According to the appellant, she never actually received the monthly pension checks for $61 (copies of which the RO had recently sent her and apparently endorsed by her), or for that matter any other checks for this amount. 

The appellant sets forth the additional argument stating that the Veteran had been awarded a pension by VA, and at that time she kept waiting to hear from VA as to her eligibility to receive a portion of this benefit, but she was never contacted. Meanwhile, she had been sure that VA already knew that she was made custodian of the children but was not given financial assistance whatsoever. 

Having reviewed the circumstances of this case, the Board does not find any tenable basis upon which to predicate an award of higher VA benefits, either for the initial apportionment of nonservice-connected pension in 1978, or for the subsequent award of death pension benefits, which the appellant raises as an additional concern on appeal. Essentially, the record indicates that under applicable law and regulations there are no discernable grounds to award greater apportionment or nonservice-connected death benefits. In so finding, the Board considers first the matter of the 1978 apportionment.                 

On reviewing the background of the apportionment decision, the Board recognizes that the amount awarded may have been substantially below that which was sought, however, for all practical purposes there cannot be made any retroactive adjustment to this award. The January 1978 special apportionment decision became final within one-year of issuance and notification to the appellant that same month, inasmuch as at no time did the appellant file a timely Notice of Disagreement (NOD) with that determination (within one-year therefrom). 38 C.F.R. §§ 3.104(a), 20.200, 20.201. Consequently, the proper amount of the apportionment became a settled issue. Thereafter, in August 1978 when the Veteran passed away, his award of nonservice-connected pension was terminated, and the apportionment likewise ended --            the benefits disbursed to the appellant then took the form of direct payments of nonservice-connected death pension. The significance of this for benefits purposes in part was that as of August 1978, there were no grounds to file any further apportionment claims. It follows that the appellant has no basis at present to bring any new apportionment claim as well. For the reasons indicated, the proper amount of the special apportionment also may not be retroactively appealed. While it is unfortunate that the apportionment may have been below what was financially needed, this award did only encompass the time period from February to August 1978. It is also worth noting that the applicable regulation provides that a special apportionment must take into account both the potential hardships to the payee and the claimant whose benefits are being apportioned, and so it is not immediately clear that an appeal of the apportionment decision would have been successful.            In sum, the amount of the apportionment cannot now be revisited under        applicable law.

Considering the apportionment issue, the Board also notes the appellant's contention that an apportionment would have been available sooner had VA contacted her regarding her potential benefits entitlement, ideally right after         the Veteran himself was given a nonservice-connected pension in the 1970s.                  In this regard, however, there is no generalized duty upon VA to notify a claimant of potential benefits entitlement under the apportionment guidelines. See Marrero v. Gober, 14 Vet. App. 80, 82 (2000) (pursuant to title 38 of the United States Code and the Code of Federal Regulations by which VA is bound, VA was under no obligation to locate the appellant and send her the appropriate apportionment claim forms so that she could have filed a claim on her daughter's behalf), citing                   38 C.F.R. § 3.150(a) (1999) ("Upon request made in person or in writing by any person applying for benefits under the laws administered by [VA], the appropriate application form will be furnished."). While the Board sympathizes with the appellant, some concrete action on her part was necessary to initially establish benefits entitlement.

Turning to another major substantive argument the appellant has advanced, there is the contention that for several years since 1978 and continuing up until 1995, the appellant was entitled to receive benefits only at the rate of $10 per month.              The appellant further maintains that even after a May 1995 award of $61 per month as custodian of M.V.L., the appellant still did not receive the death pension checks designated for her. While technically the issue appealed to the Board focused on a claim for a "higher apportionment," the Board nonetheless will consider arguments about the award of death pension benefits through the 1980s and 1990s. This matter was considered by the RO in its October 2011 Statement of the Case (SOC), under the erroneous heading of "apportionment" to apply to the entire time period under consideration. 

At the outset, the Board recognizes that the relevant time period for receipt of death pension benefits in question would begin in October 1978, and end in March 2000, the effective date in which the last qualifying child of the appellant, M.V.L., left the guardianship of the appellant. During this time period, the Board has no reason to believe otherwise than that the proper monthly death pension benefits were awarded to the appellant -- beginning with a sum of $75.32 to reflect more than one dependent child for a few years, but ultimately stabilizing at $61 (in 1985) reflective of the award for M.V.L, and continuing therefrom until March 2000. Documentation to the claims file repeatedly indicates that this award was made. There are several instances of correspondence sent to the appellant confirming the award of death pension benefits at the aforementioned rate, which the Board can only presume were properly delivered to the appellant given that they were not returned as undeliverable in the mail. Moreover, from 1985 onward until 2000 the claims file reflects that the appellant completed nearly annually Section 306 Pension Eligibility Verification Reports (EVRs) indicating that her income levels qualified her to receive death pension benefits on the behalf of M.V.L. As such, the record reflects not only an award of death pension benefits (well above the prior apportionment rate of $10 monthly), but indication of actual knowledge on the part of the appellant of this award. The Board has no other conclusion to reach but that the RO properly awarded the appellant death pension benefits as the custodian of dependent children, and undertook appropriate action to maintain payment of these benefits to the appellant. 

Nor should the fact that the amount of pension remained constant over time be reason for concern as to the accuracy of the award, given that Section 306 Pension as the appellant was entitled to receive for her dependents is a benefit payable at a fixed rate, in contrast to an award of VA improved pension. Previous versions of the VA Adjudication Manual, M21-1, Part I, Appendix B, further confirm that $61.00 was the correct calculation of benefits for one dependent child receiving Section 306 benefits. Nor for that matter did the appellant ever make an election to change the benefit received from Section 306 Pension to VA improved pension. (It does not readily appear that any such election would have been beneficial to the appellant,  as the child in her custody M.V.L. already was in receipt of a substantial amount of monthly income from Social Security Administration (SSA) disability benefits which likely exceeded the income threshold to receive an improved pension.  See, e.g., February 2000 VA Field Examiner's Report.) Therefore, the award given was properly calculated in its overall amount.

To encourage absolute accuracy in disbursement of benefits, and taking into account the appellant's allegations, the Board as previously stated, is referring to  the RO the question of whether all monthly death pension benefits were properly and timely disbursed, to the extent verifiable from RO records and information in the claims file. As to the issue on appeal of whether there was any legal error          in the manner of awarding of death pension benefits to the appellant, however,             the Board does not find such an error. 

Hence, absent basis to establish a higher VA apportionment retroactively, or otherwise an increased level of death pension benefits, this claim is denied.           Where as here the disposition of a claim is based on the applicable law, and not         the facts of the case, the claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Eligibility to Receive VA Death Benefits

VA death benefits, including Dependency and Indemnity Compensation (DIC) and death pension, are payable to a veteran's surviving spouse. 38 U.S.C.A. §§1310, 1541 (West 2002 & Supp. 2011).

For the purpose of administering veterans' benefits, the term "surviving spouse" of a veteran means a person of the opposite sex who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3) (West 2002 & Supp. 2011); 38 C.F.R. § 3.50 (2011).

The requirement of continuous cohabitation to be considered a surviving spouse, from the date of marriage to the date of death of the veteran, will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse. 38 C.F.R. § 3.53(a) (2011). The burden of proof is upon the appellant to establish her status as the surviving spouse of the veteran with respect to claims for DIC and other death benefits. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). This may be accomplished in several manners, including but not limited to utilization of relevant public records such as a marriage certificate. See 38 C.F.R. § 3.205(a).                     The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information to establish the criteria for continuous cohabitation. 38 C.F.R. § 3.53(b).
In this case, the record incontrovertibly establishes by a state court decree that          the appellant and the Veteran were divorced at some point during his lifetime.  
The copy of the divorce decree within the claims file is undated although apparently filed in July 1971; the document however, bears an embossed July 1977 seal from the Clerk of the Court of Common Pleas, State of Ohio certifying that the document was truly taken and copied from the original divorce decree. The accompanying letter from the appellant dated in November 1977 indicated that she and the Veteran were divorced in July 1971.  In any event, the appellant does not dispute the fact of the divorce, and has always readily acknowledged that the parties were legally divorced in 1971. 

Consequently, the appellant does not meet the criteria of a surviving spouse for     VA purposes such as to have basic eligibility to receive death benefits in her own right following the Veteran's death in August 1978. This includes entitlement to DIC and nonservice-connected pension (apart from any distinct award as guardian of their dependent children). As a matter of law, the claim for entitlement to VA death benefits must therefore be denied. Sabonis, supra. 









						(CONTINUED ON NEXT PAGE)

ORDER

The claim for increased apportionment benefits and nonservice-connected death pension benefits for the Veteran's children is denied.

Entitlement to VA death benefits is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


